Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “heat-storage elements (19)” on page 12, line 21. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through passage” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the drip pan.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the drip pan” will be interpreted as –a drip pan-. The examiner points out that this rejection could also be overcome by making claim 3 depend from claim 2.

Claim 13 recites “wherein the depression is designed in the form of a through-passage.” The specification recites “A further alternative would be for the depression 16 to be designed in the form of a through-passage” on page 10. It appears that this is an alternative embodiment which conflicts with the mutually exclusive “depression” limitation of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 20100269711 A1), hereinafter Klein.

Regarding claim 1, Klein discloses a transporting and presentation device for a grate insert, the device comprising: 
a main body configured to accommodate a grate insert, the main body having at least one grate-insert mount arranged either directly or in an insert ring (“Apparatus 102 comprises a flexible form 99, device 96 and a grill 140 allowing placing food thereupon” paragraph [0018]),
wherein the main body has a central depression, the central depression being approximately equal in size to the insertable grate insert (Figure 2); and 
one or more handles or recessed grips attached to the main body (“handles 110” paragraph [0018]).

    PNG
    media_image1.png
    699
    555
    media_image1.png
    Greyscale

Regarding claim 2, Klein discloses the transporting and presentation device for a grate insert as claimed in claim 1, wherein a drip pan is releasably inserted into the central depression (99).

Regarding claim 14, Klein discloses the transporting and presentation device for a grate insert as claimed in claim 1 wherein the grate inserts at least one of round, or rectangular (Figure 2 shows rectangular), 
wherein in addition to a grill-like grate insert, special functional inserts in the form of at least one of a pizza stone, a grilling-pan insert, a sear grate, a Dutch oven is insertable in the device (This limitation is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the .

Claims 1, 3, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceravolo (US 5099821 A), hereinafter Ceravolo.

Regarding claim 1, Ceravolo discloses a transporting and presentation device for a grate insert, the device comprising: 
a main body configured to accommodate a grate insert, the main body having at least one grate-insert mount arranged either directly or in an insert ring (“chamber 5… supporting the cooking grill 3 in its inverted (upside-down) position, as shown in FIG. 3, for serving the cooked foodstuffs after completion of cooking” column 6, line 26),
wherein the main body has a central depression, the central depression being approximately equal in size to the insertable grate insert (Figure 3); and 
one or more handles or recessed grips attached to the main body (“Carrying handles 27” column 6, line 24).

    PNG
    media_image2.png
    370
    667
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    591
    media_image3.png
    Greyscale

Regarding claim 3, Ceravolo discloses the transporting and presentation device for a grate insert as claimed in claim 1, wherein a protrusion and/or a mount are/is arranged in the center of the central depression (32).

Regarding claim 14, Ceravolo discloses the transporting and presentation device for a grate insert as claimed in claim 1 wherein the grate inserts at least one of round, or rectangular (Grate 3 is round), 
wherein in addition to a grill-like grate insert, special functional inserts in the form of at least one of a pizza stone, a grilling-pan insert, a sear grate, a Dutch oven is insertable in the device (This limitation is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Ceravolo would be able to accommodate any of these inserts depending on shape and size).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1, 2, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 20130055506 A1), hereinafter Greer, in view of Sperl (US 2969011 A), hereinafter Sperl.

Regarding claims 1, 2, and 13, Greer discloses a transporting and presentation device for a grate insert, the device comprising: 
a main body configured to accommodate a grate insert, the main body having at least one grate-insert mount arranged either directly or in an insert ring (“When removed from the grill 24, the grate 22 may be placed on a stand 48 to support the grate 22 until it is replaced on the grill 24, or for serving the cooked food 32” paragraph [0017]),
wherein the main body has a central cavity designed in the form of a through-passage, the central cavity being approximately equal in size to the insertable grate insert (Figure 2 shows 48 surrounds a central cavity).

    PNG
    media_image4.png
    377
    496
    media_image4.png
    Greyscale

Greer does not disclose:
wherein the central cavity is a depression; 
one or more handles or recessed grips attached to the main body; or 
wherein a drip pan is releasably inserted into the central cavity.

However, Sperl teaches:
wherein the central cavity is a depression (Depression of 5); 
one or more handles or recessed grips attached to the main body (5a); and 
wherein a drip pan is releasably inserted into the central cavity (upper metallic section 6).

    PNG
    media_image5.png
    352
    496
    media_image5.png
    Greyscale

In view of Sperl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the central cavity is a depression; 
one or more handles or recessed grips attached to the main body; and
wherein a drip pan is releasably inserted into the central cavity as is taught in Sperl, in the device disclosed by Greer.
One would have been motivated to include:
wherein the central cavity is a depression; and
wherein a drip pan is releasably inserted into the central cavity because Sperl states “all the drippings will be collected by the dish” (column 1, line 60). Therefore, including the depression and associated drip pan will collect drippings from the food.
One would have been motivated to include one or more handles or recessed grips attached to the main body because Sperl states “The lower dish section 5 has integrally formed or otherwise rigidly secured thereto, outstanding handle flange sections or portions 5a which enable the base to be grasped firmly from at least opposite or end portions thereof without danger of the hands of the attendant being burned” (column 2, line 27). Therefore, including handles will protect the user from burns.

Regarding claim 7, Greer, as modified by Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 1, wherein the insert ring has an upper edge (Figure 2 of Greer shows the grate insert on the upper edge of the ring).

Claims 3, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, and further in view of Crawford (US 2799147 A), hereinafter Crawford.

Regarding claims 3, 4, and 15, Greer, as modified by Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 2. 

Greer, as modified by Sperl, does not disclose:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; or 
wherein an underside of the drip pan has a hollow for accommodating the protrusion in the central depression.

However, Crawford teaches:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression (Either of elements 16 or the raised central portion); and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression (Elements 19 or within 17).

    PNG
    media_image6.png
    239
    354
    media_image6.png
    Greyscale

In view of Crawford’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression as is taught in Skerritt, in the device as presently modified.
One would have been motivated to include:
wherein a protrusion and/or a mount are/is arranged in the center of the central depression; and 
wherein an underside of the vessel has a hollow for accommodating the protrusion in the central depression because Crawford states “Another object of the invention is to provide, in a device of the character set forth, means for preventing lateral slippage” (column 1, line 38). Therefore, including the protrusion and corresponding hollow in the central depression and drip pan of the device as modified will prevent lateral slippage of those elements.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, and further in view of McDermott (US 5901699 A), hereinafter McDermott.

Regarding claim 5, Greer, as modified by Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 2. 

Greer, as modified by Sperl, does not disclose wherein a heat-storage unit is inserted in the drip pan or beneath the drip pan.

However, McDermott teaches wherein a heat-storage unit is inserted in the main body (40).

    PNG
    media_image7.png
    223
    763
    media_image7.png
    Greyscale

In view of McDermott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a heat-storage unit is inserted in the main body as is taught in McDermott, in the device as presently modified.
One would have been motivated to include wherein a heat-storage unit is inserted in the main body because McDermott states “the present invention is a heat retaining food service base for use with a plate carrying previously prepared food for maintaining the prepared food warm during an extended period of time” (column 2, line 50). Therefore, including the heat-storage unit will maintain the temperature of the food in the device as presently modified. The examiner notes that inclusion in the main body would place the heat-storage unit beneath the drip pan in the device as presently modified.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, and further in view of Parks (US 3972089 A), hereinafter Parks.

Regarding claims 6 and 18, Greer, as modified by Sperl, discloses the transporting and presentation device for a grate inserts as claimed in claim 2.



However, Parks teaches wherein the insert ring has one or more insert mounts, and the insert ring has a lower edge for engagement in the depression, wherein a further encircling, step-like depression is formed in the upper side of the main body such that the insert ring fits into said further depression (“Referring to FIG. 3, container 11 is shown having top surface 31 and inside surface 28. Inside surface 28 terminates in shoulder 29 dimensioned for receiving adapter ring 32” column 2, line 33).

    PNG
    media_image8.png
    545
    211
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    174
    187
    media_image9.png
    Greyscale


One would have been motivated to include wherein the insert ring has one or more insert mounts, and the insert ring has a lower edge for engagement in the depression, wherein a further encircling, step-like depression is formed in the upper side of the main body such that the insert ring fits into said further depression because Parks states “A further novel feature lies in the utilization of adapter rings on the open end for utilization with different sized brake drums” (Column 1, line 34). Therefore, including the arrangement of Parks will enable the use of different sized inserts (grates). The examiner acknowledges that Parks is not in the same field of endeavor as the applicant, however Parks does solve substantially the same problem. The applicant’s specification recites “It is possible for use to be made, in the same encircling, step-like depression in the upper side of the main body, of different insert rings which have constant outer geometries, but, as far as their inner mount is concerned, fit different grate inserts. It is thus possible for possibly different grate inserts from different manufacturers to be placed in the device or else for the insert rings to be adapted to specific requirements of the various grate inserts.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, and further in view of Cheatham (US 5174196 A), hereinafter Cheatham.

Regarding claim 8, Greer, as modified by Sperl, discloses the transporting and presentation device for a grate insert as claimed in claim 1. 

Greer, as modified by Sperl, does not disclose wherein a device-covering cloche is configured to be set down on the main body.



    PNG
    media_image10.png
    450
    502
    media_image10.png
    Greyscale

In view of Cheatham’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include teaches wherein a device-covering cloche is configured to be set down on the main body as is taught in Cheatham, in the device disclosed by Greer.
One would have been motivated to include teaches wherein a device-covering cloche is configured to be set down on the main body because Cheatham states “The cover will help keep the ka-bobs fresher and guarded from foreign objects, as well as the breath of a food handler when transporting the tray and loaded ka-bobs to a place of storage or use” (column 4, line 28). Therefore, including a cloche will prolong freshness and improve cleanliness of the food.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, and further in view of Hermani (US 1863790 A), hereinafter Hermani.

Regarding claim 9, Greer, as modified by Sperl and Cheatham, discloses the transporting and presentation device for a grate insert as claimed in claim 8. 

Greer, as modified by Sperl and Cheatham, does not disclose wherein retention depressions for fixing the cloche on the device in the form of annular insert grooves or upper edges arranged on the main body or the insert ring.

However, Hermani teaches wherein retention depressions for fixing the cloche on the device in the form of annular insert grooves or upper edges arranged on the main body or the insert ring (“the base is provided with an annular groove 3” page 1, line 46).

    PNG
    media_image11.png
    567
    806
    media_image11.png
    Greyscale

In view of Hermani’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein retention depressions for fixing 
One would have been motivated to include wherein retention depressions for fixing the cloche on the device in the form of annular insert grooves or upper edges arranged on the main body or the insert ring because Hermani states “The engagement between the side-wall 5 below the bead 9, and the outer wall of the groove 3, is close enough to prevent the entrance of foreign matter, or insects, and the bead assists in sealing the junction between the cover and the bottom” (page 1, line 76). Therefore, including the groove will sealing to keep out foreign matter.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, and further in view of Wangler (US 20140311361 A1), hereinafter Wangler.

Regarding claim 10, Greer, as modified by Sperl and Cheatham, discloses the transporting and presentation device for a grate insert as claimed in claim 8. 

Greer, as modified by Sperl and Cheatham, discloses wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable.

However, Wangler teaches wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable (“The cutting board 15 is associated with the cover 40, and is adapted to support the food 25 when it is cut, such as but not limited to cutting with a knife (not shown). The cutting board 15 includes an outer surface 150” paragraph [0048]).

    PNG
    media_image12.png
    441
    772
    media_image12.png
    Greyscale

In view of Wangler's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, the device as previously modified disclosed a cloche, but is silent on a chopping board. Wangler teaches a cloche including a chopping board. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, in view of Wangler, and further in view of Hensel (US 20140021835 A1), hereinafter Hensel.

Regarding claim 11, Greer, as modified by Sperl, Cheatham, and Wangler, discloses the transporting and presentation device for a grate insert as claimed in claim 10. 

Greer, as modified by Sperl, Cheatham, and Wangler, does not disclose wherein the chopping board has a step-like tapering on an underside, by which the chopping board is insertable into the chopping-board mount of the cloche.

However, Hensel teaches wherein the chopping board has a step-like tapering on an underside, by which the chopping board is insertable into the chopping-board mount (“As shown in FIG. 15, the stainless steel sheet metal top surface of the oven 1000 includes indentations 1001, such as circular indentations, that are adapted to receive round feet 1002 formed on the bottom of a tray or cutting board 1003. In preferred embodiments, the tray or cutting board 1003 includes four such round feet 1002 and the top of the oven has four corresponding indentations 1001” paragraph [0047]).

    PNG
    media_image13.png
    862
    504
    media_image13.png
    Greyscale

In view of Hensel’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the chopping board has a step-like 
One would have been motivated to include wherein the chopping board has a step-like tapering on an underside, by which the chopping board is insertable into the chopping-board mount because the mating relationship taught by Hensel will provide a more secure arrangement between the mount and the chopping board.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, in view of Wangler, and further in view of Brotz (US 6695299 B1), hereinafter Brotz.

Regarding claim 12, Greer, as modified by Sperl, Cheatham, and Wangler, discloses the transporting and presentation device for a grate insert as claimed in claim 10. 

Greer, as modified by Sperl, Cheatham, and Wangler, does not disclose wherein the chopping board has an encircling drip groove.

However, Brotz teaches wherein the chopping board has an encircling drip groove (16).

    PNG
    media_image14.png
    386
    529
    media_image14.png
    Greyscale

In view of Brotz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the chopping board has an encircling drip groove as is taught in Brotz, in the device as presently modified.
One would have been motivated to include wherein the chopping board has an encircling drip groove because Brotz states “The cutting board of this invention can be molded in one embodiment with a trough around its perimeter for the collection of fluids” (column 1, line 43). Therefore, including the groove will assist in the collection of fluids which will simplify cleaning.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Crawford, and further in view of McDermott.

Regarding claims 16 and 17, Greer, as modified by Sperl and Crawford, discloses the transporting and presentation device for a grate insert as claimed in claim 4. 



However, McDermott teaches wherein a heat-storage unit is inserted in the main body (40).

In view of McDermott’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein a heat-storage unit is inserted in the main body as is taught in McDermott, in the device as presently modified.
One would have been motivated to include wherein a heat-storage unit is inserted in the main body because McDermott states “the present invention is a heat retaining food service base for use with a plate carrying previously prepared food for maintaining the prepared food warm during an extended period of time” (column 2, line 50). Therefore, including the heat-storage unit will maintain the temperature of the food in the device as presently modified.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, in view of Hermani, and further in view of Wangler (US 20140311361 A1), hereinafter Wangler.

Regarding claim 19, Greer, as modified by Sperl, Cheatham, and Hermani, discloses the transporting and presentation device for a grate insert as claimed in claim 9. 

Greer, as modified by Sperl, Cheatham, and Hermani, discloses wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable.

However, Wangler teaches wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable (“The cutting board 15 is associated with the cover 40, and is adapted to support the food 25 when it is cut, such as but not limited to cutting with a knife (not shown). The cutting board 15 includes an outer surface 150” paragraph [0048]).

In view of Wangler's teachings it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein an upper side of the cloche has a chopping-board mount, into which a chopping board is insertable because the court has held combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, the device as previously modified disclosed a cloche, but is silent on a chopping board. Wangler teaches a cloche including a chopping board. The combination of these references results, predictably, in no more or less than the sum of the constituent parts. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, in view of Wangler, and further in view of Hensel, and further in view of Brotz.

Regarding claim 20, Greer, as modified by Sperl, Cheatham, Wangler, and Hensel, discloses the transporting and presentation device for a grate insert as claimed in claim 11. 

Greer, as modified by Sperl, Cheatham, Wangler, and Hensel, does not disclose wherein the chopping board has an encircling drip groove.

However, Brotz teaches wherein the chopping board has an encircling drip groove (16).

In view of Brotz’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the chopping board has an encircling drip groove as is taught in Brotz, in the device as presently modified.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greer, in view of Sperl, in view of Cheatham, in view of Hermani, and further in view of Thorpe (US 20050109772 A1), hereinafter Thorpe.

Regarding claim 21, Greer, as modified by Sperl, Cheatham, and Hermani, discloses the transporting and presentation device for a grate insert as claimed in claim 9. 

Greer, as modified by Sperl, Cheatham, and Hermani, does not disclose wherein the cloche contains a rotatable vent valve that allows to control the conduction of heat and steam from the cloche.

However, Thorpe teaches wherein the cloche contains a rotatable vent valve that allows to control the conduction of heat and steam from the cloche (“the vent 160 can be an adjustable vent, such as a rotatable or slide vent, with a one or more apertures” paragraph [0036]).

    PNG
    media_image15.png
    327
    855
    media_image15.png
    Greyscale

In view of Thorpe’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the cloche contains a rotatable vent 
One would have been motivated to include wherein the cloche contains a rotatable vent valve that allows to control the conduction of heat and steam from the cloche because Thorpe states “some conventional containers do not include or do not accommodate a vent. As a result, steam can accumulate within the housing, and the cooked food item can become soggy due to excess moisture. Consequently, the appearance, texture and taste of the food item can be impaired” (paragraph [0004]). Therefore, including the rotatable vent will improve the texture of the food.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hitch (US 4703746 A) “Another object of the present invention is to provide an adjustable shutter grate that is easily moved between fully open and fully closed positions and which is easily removed for transporting the food from the grill to the serving table or for cleaning” column 1, line 49
Hysen (US 4182405 A) “These inserts are disclosed as either masses which have relatively high heat capacities or which consist of substances which have a phase change at approximately the temperature to be maintained, so as to utilize the heat of transformation of the respective materials in achieving temperature maintenance” abstract

    PNG
    media_image16.png
    229
    586
    media_image16.png
    Greyscale

Rickmeier (US 3861565 A) “The inner body member 12 is supported by a precisely positioned within the outer body member by an upwardly-extending bulge 14 in the bottom of said outer body member 10 which engages a matching dimple 16 in the bottom of the inner body member 12. The bulge 14 and the dimple 16 have the same radius of curvature, but the dimple 16 substends a smaller arc length so as to provide a predetermined amount of air space 18 between the bottom of the inner body member 12 and the bottom of the outer body member 10. The inner body member 12 is shaped and dimensioned to provide approximately the same amount of air space in the gap 20 between the upstanding sides of the outer body member 10 and the inner body member 12. The two air gaps 18 and 20 taken together comprise an air insulating chamber which separates the inner body member 12 from the outer body member 10” column 2, line 13

    PNG
    media_image17.png
    364
    451
    media_image17.png
    Greyscale

Jones (US 6994334 B2) 

    PNG
    media_image18.png
    530
    765
    media_image18.png
    Greyscale

Rose (US 20200077842 A1) 

    PNG
    media_image19.png
    362
    368
    media_image19.png
    Greyscale

Lutzler (US 1650634 A) 

    PNG
    media_image20.png
    613
    441
    media_image20.png
    Greyscale

Hobson (US 2411993 A) Combination Broiler and Server for Domestic Ranges

    PNG
    media_image21.png
    205
    363
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    256
    268
    media_image22.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LOGAN P JONES/Examiner, Art Unit 3762